IN THE UNITED STATES COURT OF APPEALS
         FOR THE FIFTH CIRCUIT
              _______________
                No. 99-30118
              Summary Calendar
              _______________

          FLOYD ALBERT KEITH,
                        Plaintiff,
                  VERSUS

    FREEPORT SULPHUR COMPANY, et al.,
                        Defendants,
      CRESCENT TECHNOLOGY, INC.;
 TRAVELERS PROPERTY CASUALTY COMPANY,
                                 Defendants-
                                 Third Party-Plaintiffs-
                                 Appellants,
                  VERSUS

     PARADIGM INSURANCE COMPANY,
                                 Defendant-
                                 Third Party Defendant-
                                 Appellee,
          TCB INDUSTRIES, INC.,
                                 Third Party Defendant-
                                 Appellee.
                               _________________________
                        Appeal from the United States District Court
                           for the Eastern District of Louisiana
                                     (96-CV-3803-B)
                             _________________________
                                        August 10, 1999

Before JOLLY, SMITH, and WIENER,                    and indemnity should there be a judgment
  Circuit Judges.                                   against” defendants. (Emphasis added.)
                                                    Because Crescent and Travelers claim
PER CURIAM:*                                        already to have already incurred defense
                                                    costs, their indemnification claims were
   In the flurry of litigation following            not mooted by the failure of Keith’s case.
Floyd Keith’s fall from a sulphur platform
off the coast of Louisiana, defendant                  Therefore, the dismissal of Crescent and
Crescent Technology, Inc. (“Crescent”),             Traveler’s summary judgment motion
and Travelers Property Casualty Company             against Paradigm and TCB (Lexington
(“Travelers”) joined indemnity claims               having been dismissed from this appeal) is
against Lexington Insurance Company                 REVERSED, and this matter is
(“Lexington”), Paradigm Insurance                   REMANDED for further appropriate
Company (“Paradigm”), and TCB                       proceedings.1 We intimate no view as to
Industries, Inc. (”TCB”). Finding Keith’s           what action the district court should take
underlying negligence action meritless, the         on remand.
district court granted summary judgment in
favor of all of Keith’s defendants and
dismissed Crescent and Travelers's motion
for summary judgment against Lexington,
Paradigm, and TCB as “moot.”

   Crescent and Travelers appeal. They
aver that they have “incurred substantial
costs in the defense of the principal action
prior to the lower court’s dismissal of
[Keith’s] principal demand.”

  In its order of April 7, 1998, the district
court apparently overlooked this,
characterizing the summary judgment
motion it dismissed as one “for defense


        *
           Pursuant to 5TH CIR. R. 47.5, the
court has determined that this opinion should
not be published and is not precedent except
                                                            1
under the limited circumstances set forth in              TCB's motion to file reply brief is
5TH CIR. R. 47.5.4.                                 GRANTED.

                                                2